      Case 5:21-cv-03195-SAC Document 5 Filed 09/16/21 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


WILLIAM CHRISTOPHER CHEATHAM,

                                    Petitioner,

              v.                                            CASE NO. 21-3195-SAC

TODD THOMPSON, et al.,


                                    Respondents.


                                 MEMORANDUM AND ORDER



       This matter is before the Court on Petitioner’s response to

the Court’s Notice and Order to Show Cause (NOSC) issued September

1, 2021. After reviewing the response (Doc. 4), the Court will

dismiss the action without prejudice pursuant to the abstention

doctrine set forth in Younger v. Harris, 401 U.S. 37, 53-54 (1971).

Background

       On August 27, 2021, Petitioner, who is a pretrial detainee at

Leavenworth County Jail, filed his pro se petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2241. His asserted grounds

for relief include violations of his constitutional rights to equal

protection, confrontation, peaceable assembly, and speedy trial, as

well    as    alleged      violations     of   the   constitutional   prohibition

against cruel and unusual punishment. He also asserts that the

prosecutor         did    not    comply    with      prosecutorial    duties    and

responsibilities. Petitioner asks the Court to order his release
and    hold   that       the   information,    complaint,    and   probable    cause

affidavit are defective and void. (Doc. 1.)

       After a preliminary review of the petition, as required by
    Case 5:21-cv-03195-SAC Document 5 Filed 09/16/21 Page 2 of 8




Habeas Corpus Rule 4, the Court issued the NOSC, stating that it

appeared that the Court must abstain from intervening in the state

criminal proceedings. (Doc. 3.) Under Younger, federal courts must

abstain when “(1) the state proceedings are ongoing; (2) the state

proceedings implicate important state interests; and (3) the state

proceedings afford an adequate opportunity to present the federal

constitutional challenges.” Phelps v. Hamilton, 122 F.3d 885, 889

(10th   Cir.   1997)(Phelps     II).   “Younger    abstention      is   ‘non-

discretionary . . . absent extraordinary circumstances,’ if the

three conditions are indeed satisfied.” Brown ex rel. Brown v. Day,

555 F.3d 882, 888 (10th Cir. 2009) (quoting Amanatullah v. Co. Bd.

of Med. Examiners, 187 F.3d 1160, 1163 (10th Cir. 1999)).

     The NOSC concluded that the three conditions in Younger are

satisfied here. The state criminal proceedings against Petitioner

are ongoing, the State of Kansas has an important interest in

addressing alleged violations of its criminal statutes, and the

state courts provide an adequate opportunity for Petitioner to

present his challenges. The Court therefore directed Petitioner to
show cause why this matter should not be summarily dismissed without

prejudice under Younger. (Doc. 3.) Petitioner filed his response on

September 13, 2021. He asserts that the circumstances requiring

Younger abstention are not present and Younger does not apply

because the prosecution was undertaken in bad faith.

Analysis

     First, Petitioner argues that the State no longer has an

important interest in pursuing the criminal charges against him
because the alleged victim no longer wishes to press charges and

she was intoxicated when she reported the alleged crimes to police.
    Case 5:21-cv-03195-SAC Document 5 Filed 09/16/21 Page 3 of 8




Id. at 2. Petitioner provides no legal authority to support the

proposition that an alleged victim recanting his or her accusation

deprives the State of its interest in pursuing criminal charges.

      This Court has previously held the opposite. See Butler v.

Fisher, Case No. 10-3196-SAC, 2010 WL 5185028, *1 (D. Kan. Dec. 15,

2010) (unpublished order) (abstaining under Younger despite “the

victim’s recantation and refusal to press charges”). In addition,

a victim’s recantation does not necessarily preclude the State from

pursuing a valid conviction. See State v. Dority, 50 Kan. App. 2d

336, 344 (May 16, 2014) (affirming domestic battery and endangering

a child convictions based in part on victim statements to police

that she later “largely recanted”), rev. denied May 12, 2015.

      Liberally construing the response, as is appropriate since

Petitioner is proceeding pro se1, Petitioner also argues that the

state courts do not provide an adequate opportunity for him to

challenge his prosecution. Id. at 4. To support this point, he

informs the Court that the alleged victim in the criminal case was

served with a summons to testify in a civil case Petitioner is
pursuing in state court, rather than a subpoena, as is issued in

criminal cases. Id. The alleged victim did not appear for the civil

hearing. Id.

      Actions taken in separate but simultaneous civil proceedings

do not affect Petitioner’s opportunity to present his challenges to

his criminal proceedings. Petitioner may present his challenges in

the criminal proceedings, either before trial2, at trial, on appeal,

1 See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble,
429 U.S. at 106 (1976), and noting that “[a] document filed pro se is ‘to be
liberally construed.’”)
2 One way to present such challenges is through a motion to dismiss, which the

petition asserts the Petitioner already has discussed with the attorney
representing him in the state criminal proceedings. (See Doc. 1, p. 5.)
      Case 5:21-cv-03195-SAC Document 5 Filed 09/16/21 Page 4 of 8




or in collateral actions thereafter. Petitioner has not persuaded

the    Court    that     the      state     courts    do   not     provide     adequate

opportunities for him to present the challenges that he seeks to

present to this Court through the current petition.

       Next, Petitioner contends that he has shown the prosecution is

in bad faith and he is in danger of irreparable injury, so the

Younger abstention doctrine does not apply. (Doc. 4, p. 2-5, 9-10.)

There are narrow exceptions to the Younger abstention doctrine when

prosecution occurs in bad faith . . . or under other “extraordinary

circumstances, where the danger of irreparable loss [or injury] is

both great and immediate.” Younger, 401 U.S. at 46-55 (citations

omitted); see also Perez v. Ledesma, 401 U.S. 82, 85 (1971) (holding

the presumption of Younger abstention may be overcome “in cases of

proven harassment or prosecutions undertaken by state officials in

bad    faith   without    hope      of    obtaining    a   valid    conviction”).       A

petitioner      seeking      to   establish     an    exception     to   the    Younger

abstention doctrine bears a “heavy burden.” Phelps II, 122 F.3d at

889.
       Petitioner claims that the investigation and charging of the

alleged crimes took too long, confusion over the alleged victim’s

identity denied Petitioner his constitutional confrontation rights,

the alleged victim lied in the initial report to police and has

since retracted her initial statements and expressed her wish not

to press charges, and the charges are not supported by probable

cause. (Doc. 4, p. 5-6.) He argues that the State’s decision to

prosecute      him   under     these      circumstances    is    evidence      that   the
prosecution was undertaken in bad faith. Id. at 6.

       The Tenth Circuit has identified three factors courts should
      Case 5:21-cv-03195-SAC Document 5 Filed 09/16/21 Page 5 of 8




consider when


       “determining whether a prosecution is commenced in bad
       faith or to harass:     (1) whether it was frivolous or
       undertaken with no reasonably objective hope of success;
       (2) whether it was motivated by the defendant’s suspect
       class or in retaliation for the defendant’s exercise of
       constitutional rights; and (3) whether it was conducted
       in such a way as to constitute harassment and an abuse of
       prosecutorial    discretion,   typically    through   the
       unjustified and oppressive use of multiple prosecutions.”
Phelps II, 122 F.3d at 889.
       There is no indication here that the prosecution was motivated

by retaliation or Petitioner being in a suspect class, nor is there

any    indication   that    the     prosecution   has   been   conducted   in   a

harassing manner. Petitioner’s allegations do not rise to the level

required to show that the prosecution was undertaken in bad faith.

“‘[B]ad faith’ in this context generally means that a prosecution

has been brought without a reasonable expectation of obtaining a

valid    conviction.”      Kugler    v.   Helfant,   421   U.S.   117,   126   n.6

(1975)(citing Perez, 401 U.S. at 85).

       As noted above, a prosecutor may obtain a valid conviction

even where the alleged victim has recanted prior statements or
expresses a wish not to pursue criminal charges. Similarly, a denial

of confrontation rights does not necessarily demonstrate that the

prosecution was commenced in bad faith or that there was an abuse

of prosecutorial discretion. The Leavenworth County District Court

has confirmed it held a preliminary hearing in Petitioner’s case

and made a finding of probable cause, which undermines Petitioner’s
argument that there was no probable cause to charge him. See Phelps

v. Hamilton, 59 F.3d 1058, 1064 n. 12 (10th Cir. 1995) (“Ordinarily,

a bad faith prosecution will not be predicated upon probable
     Case 5:21-cv-03195-SAC Document 5 Filed 09/16/21 Page 6 of 8




cause.”)(Phelps I).

      Petitioner also asserts that he will suffer the irreparable

injuries of mental anguish and “time taken away from [his] life” if

the malicious prosecution continues. Id. at 3-5. In other parts of

the response, Petitioner informs the Court that he is unable to

receive mental health services at Leavenworth County Jail, he has

been subject to lockdown because of COVID-19, he was neither offered

a COVID-19 vaccine nor informed of the results of an eventual COVID-

19 test, and his medical sick call requests were denied. Id. at 10.

      “Certain types of injury, in particular, the cost, anxiety,

and inconvenience of having to defend against a single criminal

prosecution, [cannot] by themselves be considered “irreparable” in

the special legal sense of that term.” Younger, 401 U.S. at 46.

These types of injury are, instead, “incidental to every criminal

proceeding brought lawfully and in good faith.” See id. at 49. Thus,

Petitioner’s mental anguish and his loss of time due to the pending

criminal case against him do not constitute irreparable loss in

this context. The Court concludes that administrative lockdown due
to the COVID-19 pandemic, delayed testing for the COVID-19 virus,

and the failure to provide test results similarly do not rise to

the level of irreparable injury required for exception to the

Younger abstention doctrine.

      Rather, to be a threat of irreparable injury that may warrant

an   exception    to   the   Younger   doctrine,    “the   threat   to   the

[individual’s] federally protected rights must be one that cannot

be eliminated by his defense against a single criminal prosecution.”
Id. at 46 (citations omitted). Generally, a threat of irreparable

injury occurs alongside a bad-faith prosecution or where there are
     Case 5:21-cv-03195-SAC Document 5 Filed 09/16/21 Page 7 of 8




a series of repeated prosecutions. Id. at 49; see also Dumbrowski

v. Pfister, 380 U.S. 479 (1965)(finding danger of irreparable injury

existed where bad-faith prosecutions, arrests without probable

cause, the use of illegally seized documents at public meetings,

and repeated arrests created a threat of irreparable injury to

individuals’ First Amendment rights). As explained above, there is

no indication that Petitioner has faced a series of repeated

prosecutions, that his prosecution was undertaken or continued in

bad faith, or that he cannot protect his federal constitutional

rights by way of the state criminal proceedings.

      As a last point, the Court turns to the cases Petitioner has

quoted throughout his response. (Doc. 4, p. 7-8.) The intended

relevance of the cases is at times difficult to determine, but the

Court has reviewed each case in its entirety and finds that none

persuades the Court that the Younger abstention doctrine does not

apply in this case. The common theme throughout the cases is that

a state violates due process protections if it obtains a conviction

by   knowing     introduction      of    perjured   testimony,     by   otherwise
deceiving    a   jury,   or   by   suppressing      evidence    favorable   to   a

defendant. See Wilde v. Wyoming, 362 U.S. 607 (1960); Napue v.

Illinois, 360 U.S. 264, 269 (1959); Alcorta v. Texas, 355 U.S. 28

(1957);   Durley    v.   Mayo,     351    U.S.   277,   285    (1956)(dissenting

opinion); Pyle v. Kansas, 317 U.S. 213, 216 (1942); Mooney v.

Holohan, 294 U.S. 103, 112 (1935); U.S. ex rel. Almeida v. Baldi,

195 F.2d 815, 820 (3rd Cir. 1952). Petitioner has not yet been tried

or convicted, much less in a way that violates due process. The
question currently before the Court is whether it must abstain under

Younger and dismiss this matter without prejudice. The cases cited
     Case 5:21-cv-03195-SAC Document 5 Filed 09/16/21 Page 8 of 8




above are not relevant to this question.3

      Conclusion

      After a careful review of Petitioner’s response and for the

reasons explained above, the Court concludes that it must follow

the nondiscretionary abstention doctrine set forth in Younger.             The

Court will therefore dismiss this matter without prejudice pursuant

to   the   Younger   doctrine.    The   Court   also    concludes   that   its

procedural ruling in this matter is not subject to debate among

jurists    of   reason   and   declines    to   issue    a   certificate    of

appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).



      IT IS THEREFORE ORDERED that the Petition is dismissed without

prejudice. No certificate of appealability will issue.


      IT IS SO ORDERED.

      DATED:    This 16th day of September, 2021, at Topeka, Kansas.




                                    S/ Sam A. Crow

                                    SAM A. CROW
                                    U.S. Senior District Judge




3 Nor are 42 U.S.C. § 1997e(e) or Anderson v. Blake, 469 F.3d 910, 913 (10th
Cir. 2006), which petitioner also quotes. (Doc. 4, p. 9.) See 42 U.S.C. §
1997e(e) (requiring a showing of physical injury or commission of a sexual act
for prisoner to bring federal civil action to recover for mental or emotional
injury suffered while in custody); Anderson, 469 F.3d at 913 (“We accept all
well-pleaded allegations of a plaintiff’s complaint as true and consider them
in the light most favorable to the non-moving party.”).
